PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Enrico Colecchia
Application No. 16/943,405
Filing Date: July 30, 2020
Attorney Docket No. 056452.0014
For: STORING AND ISSUING MODULE FOR MULTIPLE FLEXIBLE DOCUMENTS
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(e), filed June 1, 2022, which is considered as a petition under 37 CFR 1.55(f), to accept a delayed submission of a certified copy of the foreign application.

The petition is DISMISSED.

The Office has not received the small entity petition fee of $110.00. 37 CFR 1.22(a) states, in
pertinent part, that patent fees and charges payable to the United States Patent and Trademark
Office are required to be paid in advance; that is, at the time of requesting any action by the
Office for which a fee or charge is payable. Thus, the payment due of $110.00 must be
submitted, along with a renewed petition under 37 CFR 1.55(f), in order for the petition to be
treated on the merits.

Petitioner is reminded that a grantable petition under 37 CFR 1.55(f) must include:
1) A certified copy of the foreign application, unless previously filed,
2) A showing of good and sufficient cause for the delay, and
3) The petition fee set forth in 37 CFR 1.17(g).

Further correspondence with respect to this decision should be addressed as follows:

By mail:	Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-
Web.

Any questions concerning this decision should be directed to the undersigned at (571) 272-3226.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions